DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 02/15/2022 and via email on 02/25/2022 from Do Te Kim, Reg. 46,231.




3.
Examiner’s Amendments
1.	(Currently Amended) A method for forming an integrated circuit (IC) structure, the method comprising:
identifying at least one security-critical wire in an IC design;
identifying at least one unblocked surface of the identified at least one security-critical wire; and
 by repurposing a natural guard wire that is inherent to the IC design as the guard wire;
wherein the repurposing includes constraining placement and routing resources nearby the identified at least one security-critical wire.
2.	(Original) The method of claim 1, wherein the at least one unblocked surface of the identified at least one security-critical wire is identified based on a net blockage metric associated with a GDS2Score.
3.	(Original) The method of claim 1, wherein the guard wire is in an adjacent layer above or below a layer that includes the identified at least one security-critical wire.
4.	(Canceled) 
5.	(Currently Amended) The method of claim [[4]]1, further comprising routing the synthetic guard wire to at least one input/output (I/O) pin for off-chip tamper analysis.
6.	(Canceled) 
7.	(Canceled) 
8.	(Currently Amended) The method of claim [[7]]1, wherein the natural guard wire is a wire that is timing sensitive in the IC design.
9.	(Canceled) 
1, wherein constraining placement and routing resources includes setting placement and routing density screens outside of a security-critical bounding box, wherein the security-critical bounding box includes the identified at least one security-critical wire.
11.	(Currently Amended) An integrated circuit (IC) structure, comprising:
a layer including a security-critical wire; and
at least one synthetic guard wire shielding at least one surface of the security-critical wire, wherein the at least one synthetic guard wire is not inherent to a host IC design of the IC structure; and wherein the least one synthetic guard wire is in a same layer as the security-critical wire; and wherein the least one synthetic guard wire is connected to at least one internal sensor for on-chip tamper analysis. 
12.	(Canceled) 
13.	(Original) The IC structure of claim 11, wherein the least one synthetic guard wire is in an adjacent layer above the layer including the security-critical wire.
14.	(Original) The IC structure of claim 11, wherein the least one synthetic guard wire is in an adjacent layer below the layer including the security-critical wire.
15.	(Original) The IC structure of claim 11, wherein the least one synthetic guard wire is connected to at least one input/output (I/O) pin for off-chip tamper analysis.
16.	(Canceled) 

18.	(Original) The IC structure of claim 11, wherein the security-critical wire is a first security-critical wire, the IC structure further comprising:
a second security-critical wire; and
at least one natural guard wire shielding at least one surface of the second security-critical wire, wherein the at least one natural guard wire is inherent to the host IC design of the IC structure.
19.	(Currently Amended) A method for forming an integrated circuit (IC) structure, the method comprising:
identifying at least one security-critical net in an IC design, the at least one security-critical net including a security-critical wire;
identifying at least one unblocked surface of the security-critical wire;
guarding the identified at least one surface of the identified security-critical wire with a synthetic guard wire; and
routing the synthetic guard wire to at least one internal sensor for on-chip tamper analysis.
20.	(Currently Amended) The method of claim 19, wherein 
21.	(New) A method for forming an integrated circuit (IC) structure, the method comprising:

identifying at least one unblocked surface of the identified at least one security-critical wire;
guarding the identified at least one surface of the identified at least one security-critical wire with a synthetic guard wire; and
routing the synthetic guard wire to at least one internal sensor for on-chip tamper analysis.
22.	(New) The method of claim 21, wherein the at least one unblocked surface of the identified at least one security-critical wire is identified based on a net blockage metric associated with a GDS2Score.
23.	(New) The method of claim 21, wherein the synthetic guard wire is in a same layer as the security-critical wire.
24.	(New) The method of claim 21, wherein the synthetic guard wire is in an adjacent layer above the layer including the security-critical wire.
25.	(New) The method of claim 21, wherein the synthetic guard wire is in an adjacent layer below the layer including the security-critical wire.
26.	(New) The method of claim 21, wherein the synthetic guard wire is a wire that is not inherent to the IC design.

4.
Allowable Subject Matter
Claims 1, 5, 8, 11, and 19-20 are amended, claims 4, 6-7, 9, 12 and 16 are 
For claim 1: guarding the identified at least one surface of the identified at least one security-critical wire with a guard wire by repurposing a natural guard wire that is inherent to the IC design as the guard wire; wherein the repurposing includes constraining placement and routing resources nearby the identified at least one security-critical wire. 
For claim 11: wherein the at least one synthetic guard wire is not inherent to a host IC design of the IC structure; and wherein the least one synthetic guard wire is in a same layer as the security-critical wire; and wherein the least one synthetic guard wire is connected to at least one internal sensor for on-chip tamper analysis.
For claims 19 and 21: guarding the identified at least one surface of the identified security-critical wire with a synthetic guard wire; and routing the synthetic guard wire to at least one internal sensor for on-chip tamper analysis.


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494